United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3386EM
                                  _____________

Richard P. Hayden,                   *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
Steve Palmer, Officer; Unknown       *
Gregory, Captain; Unknown Cooksey, *         [UNPUBLISHED]
Officer,                             *
                                     *
                   Appellees.        *
                               _____________

                           Submitted: August 4, 1998
                               Filed: August 11, 1998
                                _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Richard P. Hayden appeals the district court's adverse grant of summary
judgment in Hayden's civil rights lawsuit. After careful review of the record and the
parties' briefs, we conclude the court did not abuse its discretion in denying Hayden
appointed counsel. We also conclude the district court correctly granted summary
judgment relief and further discussion is not warranted. We affirm. See 8th Cir. R.
47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-